Citation Nr: 0923405	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a cervical spine 
disorder.  

5.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California.  

Due to a change in the location of the Veteran's residence, 
the jurisdiction of his appeal has been transferred to, and 
remains with, the RO in Nashville, Tennessee.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran maintains that, during service, he sustained 
several injuries, including when he was knocked unconscious 
after he was struck in the head with a 30 gallon metal 
garbage (in July 1982), fell from an obstacle course tower 
onto his back and shoulder area (in May 1984), and bruised 
his right shoulder and right hip after being slammed against 
a brick wall when he tried to break up a bar fight (in 
December 1988).  

Unfortunately, a large portion of the Veteran's service 
treatment records are not available.  Indeed, in June 2008, 
the RO in Oakland, California, promulgated a Formal Finding 
of the Unavailability of Federal Records.  In so doing, the 
Oakland RO concluded that, despite exhaustive efforts, 
service treatment records dated prior to 1989 were not 
available and that any further attempts to procure such 
documents would be futile.  

Where, as here, service treatment records are not available, 
all efforts to obtain such documents have been exhausted, and 
a determination has been made by the agency of original 
jurisdiction that any further attempts to procure such 
reports would be futile, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

In light of these considerations, and upon further review of 
the claims folder, the Board finds that additional 
evidentiary development is necessary prior to adjudication of 
the Veteran's appeal.  In particular, in March 2008, the 
Social Security Administration (SSA) awarded disability 
benefits to the Veteran, effective from March 2006.  

The basis of the SSA grant was his neck and low back 
disorders, as well as his episodes of syncope.  Although 
copies of the SSA decision are included in the claims folder, 
the medical records used in support of that grant are not 
contained in his VA file.  A remand is, therefore, necessary 
to accord the RO an opportunity to procure copies of any such 
medical records which may be available and to associate them 
with the claims file.  

Moreover, post-service medical records reflect treatment for, 
and evaluation of, variously-defined neck and low back 
disorders, shoulder pain, and loss of consciousness (fainting 
spells) during episodes of severe pain.  In October 2005, a 
private physician who has treated the Veteran since October 
2003 concluded that his "axial pain . . . may have begun 
during his time in the Air Force."  Also, in September 2007, 
a VA nurse practitioner concluded that "it is as likely as 
not . . . [that the Veteran's] current problems are due to 
his previous [e.g., in-service] injuries."  

Significantly, neither of these medical professionals 
acknowledged having reviewed the Veteran's claims folder, 
including the post-service medical records contained therein.  
Of particular importance to the Board in this regard is the 
fact that the post-service medical records indicate that the 
Veteran sustained a post-service intercurrent injury.  
Specifically, in November 2004, he slipped and twisted his 
back and hip.  

In light of these considerations-as well as the fact that 
the Veteran has not undergone pertinent VA examinations 
during the current appeal-the Board finds that, on remand, 
he should be accorded relevant evaluations to determine the 
nature, extent, and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the medical records 
used in support of the SSA's March 2008 
decision granting disability benefits to 
the Veteran.  All attempts to procure such 
reports should be annotated in the claims 
folder.  All such available documents 
should be associated with the claims 
folder.  

2.  Procure copies of head, shoulders, 
neck, and low back treatment that the 
Veteran may have received at the Mountain 
Home VA Medical Center since March 2009.  
All attempts to procure such documents 
should be annotated in the claims folder.  
All such records that are available should 
be associated with the claims folder.  

3.  Schedule the Veteran for (an) 
examination(s) to determine the nature, 
extent, and etiology of any head, right 
shoulder, left shoulder, cervical spine, 
and lumbar spine disorders that he may 
have.  The claims folder must be made 
available to the examiner(s) in 
conjunction with the examination(s).  Any 
testing deemed necessary, including 
X-rays, should be performed.  All 
pertinent pathology should be noted in the 
examination report(s).  

For any head, right shoulder, left 
shoulder, cervical spine, and lumbar spine 
disorders diagnosed on examination, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder(s) is/are 
consistent with the Veteran's purported 
in-service injuries.  

In drawing any conclusions, the 
examiner(s) should address the relevance, 
if any, of the November 2004 post-service 
injury, in which the Veteran slipped and 
twisted his back and hip.  Complete 
rationale should be given for all opinions 
reached.  

4.  Thereafter, re-adjudicate the issues 
on appeal.  If the decision remains 
adverse to the Veteran, he and his 
representative (if any) should be provided 
with a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

